Calhoon, J.,
delivered the opinion of the court.
On the facts we affirm the learned chancellor as to the lands owned by the deceased father of appellants, because it is fairly deducible from the evidence that he, who was morally and legally liable for his shortage as treasurer of the school fund, in fact wanted to and did suggest, the conveyance of all his land in satisfaction. It may also be true, and, perhaps, is, that he intended his wife’s lands also, thinking, as most husbands unfortunately do, that she would do as to her property what he wished done.
It seems to us palpably plain from this record that she did not consent, but refused to execute the deed involving her lands, and that she never would have done so but for the threats that, if she did not, her husband would be put in the penitentiary, than which a more terrible duress could not be put on a wife, and this as coming from the district attorney, a most estimable gentleman, who boarded with her, with the grand jury and board of supervisors in session, backed by the consensus of public opinion in the county as to the alternative result of her refusal. It is absolutely clear to us that the deed to the county was not the product of the free will of this highly excitable lady. Such influences can never be overestimated in their effect on the mother of children, and the suggestion of such conveyances of property should come from her. The choice between disgrace by imprisonment of her husband in the penitentiary and the poverty of her little children, put by the officers of the law, is too oppressive on the heart of a wife and *676mothei’ to admit of free action of the mind. Action so influenced cannot be availed of, under the law of this land, by individuals, counties, states, potentates or powers.
The statute of limitations certainly cannot be relied on as ■commencing to run during the after two years of her life, because her husband was alive and the duress still in force, and the suit was brought within ten years of her death.
The injunction against the prosecution of the ejectment suit is affirmed as to Mr. Allen’s land, and dissolved as to the land of Mrs. Allen. In this case each party is taxed with one-half the costs in this and the chancery court.
Reversed in part, affirmed in part and remanded.